     Case 2:18-cv-09531-JLS-DFM Document 71 Filed 10/18/19 Page 1 of 5 Page ID #:499



 1    Mark W. Bucher
 2
      mark@calpolicycenter.org
      CA S.B.N. # 210474
 3    Law Office of Mark W. Bucher
 4
      18002 Irvine Blvd., Suite 108
      Tustin, CA 92780-3321
 5    Phone: 714-313-3706
 6    Fax: 714-573-2297

 7    Brian K. Kelsey (Admitted Pro Hac Vice)
 8    bkelsey@libertyjusticecenter.org
      Jeffrey M. Schwab (Admitted Pro Hac Vice)
 9    jschwab@libertyjusticecenter.org
10    Senior Attorneys
      Liberty Justice Center
11    190 South LaSalle Street
12    Suite 1500
      Chicago, Illinois 60603
13    Phone: 312-263-7668
14    Fax: 312-263-7702

15 Attorneys for Plaintiff
16 Additional Counsel on Following Page

17
                               UNITED STATES DISTRICT COURT
18
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
19

20    Thomas Few,                                    Case No. 2:18-cv-09531-JLS (DFMx)
                        Plaintiff
21

22    v.                                             JOINT STATEMENT OF
                                                     UNDISPUTED FACTS
23
      United Teachers of Los Angeles; Austin
24    Beutner, in his official capacity as
      Superintendent of Los Angeles Unified
25
      School District; Xavier Becerra, in his
26    official capacity as Attorney General of
      California,
27
                        Defendants.
28

30
           Case No. 2:18-cv-09531-JLS (DFMx)     1
31         JOINT STATEMENT OF UNDISPUTED FACTS
     Case 2:18-cv-09531-JLS-DFM Document 71 Filed 10/18/19 Page 2 of 5 Page ID #:500



 1    SCOTT A. KRONLAND (SBN 171693)
 2
      skronland@altshulerberzon.com
      DANIELLE LEONARD (SBN 218201)
 3    dleonard@altshulerberzon.com
 4
      P. CASEY PITTS (SBN 262463)
      cpitts@altshulerberzon.com
 5    ALTSHULER BERZON LLP
 6    177 Post Street, Suite 300
      San Francisco, CA 94108
 7    Telephone: 415-421-7151
 8    Facsimile: 415-362-8064

 9    IRA L. GOTTLIEB (SBN 103236)
10    igottlieb@bushgottlieb.com
      BUSH GOTTLIEB, A Law Corporation
11    801 North Brand Boulevard, Suite 950
12    Glendale, California 91203-1260
      Telephone: (818) 973-3200
13    Facsimile: (818) 973-3201
14
      Attorneys for Defendant UTLA
15

16          Plaintiff Thomas Few and Defendants United Teachers Los Angeles (“UTLA”) by
17    and through their undersigned counsel of record, stipulate that, solely for purposes of
18    filing cross-motions for summary judgment in this case, the following facts are true.
19    Entering this stipulation does not preclude any party from submitting evidence
20    establishing or refuting any other fact in support of or opposition to a motion for summary
21    judgment.
22          1.     Thomas Few has been a special education teacher employed by the Los
23    Angeles Unified School District (“LAUSD”) since August 2016.
24          2.     A true and correct copy of Few’s September 8, 2016 UTLA membership
25    application, which Few signed, is attached hereto as Exhibit A.
26          3.     A true and correct copy of Few’s February 13, 2018 updated UTLA
27    membership application, which Few signed, is attached hereto as Exhibit B.
28
            Case No. 2:18-cv-09531-JLS (DFMx)        2
30          JOINT STATEMENT OF UNDISPUTED FACTS
31
     Case 2:18-cv-09531-JLS-DFM Document 71 Filed 10/18/19 Page 3 of 5 Page ID #:501



 1          4.     A true and correct copy of Few’s June 2018 letter received by UTLA is
 2    attached hereto as Exhibit C.
 3          5.     A true and correct copy of UTLA’s July 13, 2018 letter to Few, which Few
 4    received, is attached hereto as Exhibit D.
 5          6.     On August 3, 2018, Few submitted another letter to both UTLA and LAUSD,
 6    which UTLA and LAUSD received. A true and correct copy of Few’s August 3, 2018 letter
 7    is attached hereto as Exhibit E.
 8          7.     On or about October 10, 2018, Few submitted a letter to UTLA, which UTLA
 9    received. A true and correct copy of Few’s October 10, 2018 letter is attached hereto as
10    Exhibit F.
11          8.     On October 19, 2018, UTLA sent a letter to Few, which Few received. A true
12    and correct copy of UTLA’s October 19, 2018 letter is attached hereto as Exhibit G.
13          9.     On or about November 21, 2018, UTLA sent Few a letter dated November 20,
14    2018, which Few received. A true and correct copy of UTLA’s November 20, 2018 letter
15    is attached hereto as Exhibit H. UTLA included with the letter a check for $433.31 payable
16    to Few.
17          10.    The check for $433.31 reimbursed Few for all dues deducted from his pay from
18    the beginning of June 2018 to October 31, 2018 (corresponding to the November 5, 2018
19    pay date), including interest.
20          11.    LAUSD has not deducted any dues from Few’s wages since October 31, 2018
21    (corresponding to the November 5, 2018 pay date).
22          12.    On or about December 5, 2018, Few’s counsel responded to UTLA with a
23    letter acknowledging Few’s receipt and deposit of the check provided by UTLA. A true
24    and correct copy of the December 5, 2018 letter is attached hereto as Exhibit I.
25          13.    From the time he began his employment through October 31, 2018, LAUSD
26    deducted union dues of approximately eighty-six dollars ($86) per month from Few’s
27    paychecks and remitted them to UTLA.
28
            Case No. 2:18-cv-09531-JLS (DFMx)       3
30          JOINT STATEMENT OF UNDISPUTED FACTS
31
     Case 2:18-cv-09531-JLS-DFM Document 71 Filed 10/18/19 Page 4 of 5 Page ID #:502



 1          14.    Prior to the U.S. Supreme Court’s decision in Janus v. AFSCME, Council 31
 2    on June 27, 2018, bargaining unit workers who were not UTLA members were required to
 3    pay fair-share fees to UTLA, pursuant to the Educational Employment Relations Act.
 4    LAUSD deducted fair-share fees from wages. Compulsory fair-share fees were less than
 5    membership dues. LAUSD stopped deducting, and UTLA stopped receiving, fair-share
 6    fees after Janus.
 7

 8    Dated: October 17, 2019              Respectfully submitted,
 9
                                           /s/ Brian K. Kelsey
10                                         Brian K. Kelsey (Admitted Pro Hac Vice)
11
                                           bkelsey@libertyjusticecenter.org
                                           Jeffrey M. Schwab (Admitted Pro Hac Vice)
12                                         jschwab@libertyjusticecenter.org
13                                         Senior Attorneys
                                           Liberty Justice Center
14                                         190 South LaSalle Street
15                                         Suite 1500
                                           Chicago, Illinois 60603
16                                         Phone: 312-263-7668
17                                         Fax: 312-263-7702

18                                         Mark W. Bucher
19                                         mark@calpolicycenter.org
                                           CA S.B.N. # 210474
20                                         Law Office of Mark W. Bucher
21                                         18002 Irvine Blvd., Suite 108
                                           Tustin, CA 92780-3321
22                                         Phone: 714-313-3706
23                                         Fax: 714-573-2297

24                                         Attorneys for Plaintiff
25
                                           /s/ P. Casey Pitts
26                                         SCOTT A. KRONLAND (SBN 171693)
27                                         skronland@altshulerberzon.com
                                           DANIELLE LEONARD (SBN 218201)
28                                         dleonard@altshulerberzon.com
            Case No. 2:18-cv-09531-JLS (DFMx)     4
30          JOINT STATEMENT OF UNDISPUTED FACTS
31
     Case 2:18-cv-09531-JLS-DFM Document 71 Filed 10/18/19 Page 5 of 5 Page ID #:503



 1                                           P. CASEY PITTS (SBN 262463)
 2
                                             cpitts@altshulerberzon.com
                                             ALTSHULER BERZON LLP
 3                                           177 Post Street, Suite 300
 4
                                             San Francisco, CA 94108
                                             Telephone: 415-421-7151
 5                                           Facsimile: 415-362-8064
 6
                                             IRA L. GOTTLIEB (SBN 103236)
 7                                           igottlieb@bushgottlieb.com
 8                                           BUSH GOTTLIEB, A Law Corporation
                                             801 North Brand Boulevard, Suite 950
 9                                           Glendale, California 91203-1260
10                                           Telephone: (818) 973-3200
                                             Facsimile: (818) 973-3201
11

12                                           Attorneys for Defendant UTLA

13

14
                                    SIGNATURE ATTESTATION
15
            Pursuant to Local Rule 5-4.3.4(a)(2), I hereby certify that authorization
16
      for the filing of this document has been obtained from each of the other signatories
17
      shown above and that all signatories have authorized placement of their electronic
18
      signature on this document.
19
      Dated: October 17, 2019                /s/ Brian K. Kelsey
20                                           Brian K. Kelsey
21                                           Liberty Justice Center
                                             Attorney for Plaintiff
22

23

24

25

26
27

28
            Case No. 2:18-cv-09531-JLS (DFMx)       5
30          JOINT STATEMENT OF UNDISPUTED FACTS
31
